Citation Nr: 1645465	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for basal cell skin carcinoma and melanoma, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel






INTRODUCTION

The Veteran had active duty service from October 1964 through July 1968 with the United States Air Force.

This appeal comes to the Board of Veterans' Appeals ("Board") from a June 2008 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Providence, Rhode Island (hereinafter Agency of Original Jurisdiction ("AOJ")).  

The Veteran's appeal for service connection of his basal cell carcinoma and melanoma have previously been before the Board.  First, in July 2013, the Board remanded this issue to the RO for further development, to include the procurement of a VA medical examination.  Additionally, in March 2016, the Board requested a specialist medical opinion from the Veterans Health Administration ("VHA").  38 C.F.R. § 20.901(a) (2015).  In response, a May 2016 VHA medical report was secured and associated with the claims folder for consideration.  As required by VA law and regulation, the Board provided the Veteran and his representative copies of this report and afforded him time to respond with additional evidence or argument.  See 38 C.F.R. § 20.903 (2015).  Such development was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11. Vet. App. 268 (1998).  

This appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems.  In reviewing the Veteran's electronic file, the Board notes additional medical records were submitted after the file was transferred to the Board.  However, the Veteran and his representative submitted a request for an expedited appeal in December 2013, waiving RO consideration.  Furthermore, the Board notes the recent submission of medical evidence does not pertain to the Veteran's current claim for service connection of his basal cell carcinoma and melanoma.  Therefore, this evidence is not pertinent to the Veteran's current appeal.  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.  See 38 C.F.R. §§ 20.800, 20.1304(c).  
FINDINGS OF FACT

1.  The Veteran served in Thailand during the Vietnam era as a Security Policeman and was stationed at the U-Bon Royal Thai Air Force Base ("RTAFB").  Therefore, he is presumed to have been exposed to Agent Orange, and/or other herbicides, during his active duty service. 

2.  Although the Veteran has a history of basal cell skin carcinoma and melanoma, this condition is not on the list of diseases presumptively associated with herbicide exposure. 

3.  Basal cell skin carcinoma and/or melanoma was not initially manifested during service or within one year of the Veteran's separation from service, and there is no competent or credible evidence of a link between the Veteran's history of skin cancer and his period of active military service, including his presumed Agent Orange exposure.  


CONCLUSION OF LAW

The criteria for service connection for the Veteran's basal cell skin carcinoma and melanoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313(2015).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The VCAA required notice provisions were accomplished by numerous letters, including a letter dated October 2008, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates were established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The RO has secured the Veteran's service treatment records ("STRs"), VA treatment records, and private treatment records.  For his part, the Veteran has submitted personal statements regarding his current basal cell carcinoma and melanoma.  Furthermore, the Veteran has not identified any additional, outstanding evidence that is relevant to his left ear hearing loss claim being decided herein.  

The Veteran was afforded a VA examination in November 2013 in connection with the claim addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Additionally, a VHA medical opinion was obtained in May 2016 as to the etiology of the Veteran's current basal cell carcinoma and melanoma.  This examination and the two medical opinions provided were thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Both the VA examiner and VHA examiner considered the Veteran's lay assertions.  Therefore, the Board finds that these medical opinions and VA examination are adequate to decide the claim on appeal.

With regard to the previous July 2013 Board remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AOJ afforded the Veteran a VA examination to determine the etiology of his basal cell carcinoma and melanoma.  As such, the AOJ has substantially complied with the remand directives.  

Moreover, for the service connection issue on appeal, the Veteran has not advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the service connection claim on appeal. 

Entitlement to Service Connection for Basal Cell Skin Carcinoma and Melanoma 

The Veteran is currently seeking service connection for basal cell skin carcinoma and melanoma.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

In the instant appeal, the Veteran contends that his exposure to Agent Orange and the sunburns he sustained while on active duty service in Thailand caused his current disease of basal cell skin carcinoma and melanoma.  See September 2007 Statement in Support of Claim.  Specifically, the Veteran states he was exposed to Agent Orange while stationed in Thailand, as he patrolled the runway at the U-bon RTAFB.  The Veteran has additionally reported being exposed to herbicides during temporary duty assignments to Vietnam.  See March 2008 Statement in Support of Claim.  As a result of this exposure, the veteran argues he subsequently developed basal cell carcinoma and melanoma. 

Regarding the Veteran's alleged exposure to Agent Orange, the Board notes that VA laws and regulations state that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam ("Vietnam") during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The following skin disorders are associated with herbicide exposure for purposes of this presumption:  chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and dermatofibrosarcoma protuberans.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Board concedes that the Veteran was exposed to herbicides during his active duty service in Thailand.  The Veteran's DD-214 establishes that his military occupational specialty ("MOS") was that of a Security Policeman.  The Veteran's DD-214 additionally document that he was stationed at the U-bon RTAFB with a total of 11 months of foreign service.  The VA's Adjudication and Procedures Manual, M21-1, provides that under these circumstances, as there is evidence the Veteran performed duties along the military base perimeter, exposure to herbicides shall be conceded.  See M21-1, Part IV, Subpart ii, 1. H.5.b. Therefore, as the Board finds the Veteran was exposed to herbicides during his active duty service in Thailand, a determination regarding exposure to herbicides in Vietnam is not required. 

However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.  As noted above, the presumption of service connection additionally requires the manifestation of an enumerated disease to a degree of 10 percent of more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  In the instant appeal, the Veteran's diagnosis of basal cell skin carcinoma and melanoma are not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application in this case.  In fact, the VA has also specifically determined that skin cancers (melanoma, basal, and squamous cell) are not associated with exposure to herbicide agent for purposes of the presumption, providing more evidence against the claim.  See 72 Fed. Reg. 32,395 (June 12, 2007) (emphasis added).  

This does not, however, preclude the Veteran from establishing entitlement to service connection for the claimed condition with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The Veteran may establish service connection on a direct basis, which generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(d).  That is to say, some diseases are chronic, per se, such as malignant tumors, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  Savage, 10 Vet. App. at 495-496.  

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary and therefore the Board, must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

That being the relevant law applicable to the Veteran's claim, the Board finds that service connection for the Veteran's diagnosed history of skin cancer on a direct basis, to include as due to herbicide exposure, is not warranted.  Even though he is presumed exposed to a herbicide as a result of his service in Thailand under 38 C.F.R. § 3.307(a)(6), the Veteran's skin cancer is not on the list of diseases associate with herbicide exposure for purposes of the presumption.  Furthermore, as will be discussed below, the Board finds there is no medical evidence of a nexus between his current history of basal cell carcinoma and melanoma and his military service from October 1964 to July 1968.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

The first, and perhaps most fundamental, requirement for any service connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Board finds the Veteran's private medical records establish a diagnosis for basal cell carcinoma beginning on May 2000.  At this time, a basal cell carcinoma was identified and surgically removed from his back.  Subsequent medical records show diagnoses for additional basal cell carcinomas to his legs, back, upper left chest, left ear, and right eye.  Additionally, in May 2008 biopsy of the Veteran's left ear confirmed a diagnosis for a malignant melanoma.  Therefore, the evidence clearly shows current diagnoses for basal cell carcinomas and melanomas, for which the Veteran continues to receive treatment.  As such, the Board finds the first element of service connection is met. 

Consequently, the determinative issue is whether the Veteran's basal cell carcinomas and melanomas are somehow attributable to his military service.   See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In making this determination, the Board emphasizes that the Veteran's own lay statements do not assert any symptoms of skin cancer in-service or for many years thereafter.  See May 2008 Statement in Support of Claim.  Rather, the Veteran contends that his exposure, to Agent Orange and sun while stationed overseas, did damage to his skin on a cellular level, laying latent, and manifesting as skin cancer many years later.  The Veteran further argues that his childhood sun exposure did not cause his current skin cancer diagnosis.  See December 2013 Statement in Support of Claim.  In support of this argument, the Veteran states the sunburns he sustained overseas were "blistering," and did not have the same symptoms or skin damage as the sunburns he sustained as a child.  See December 2009 VA-9 Appeal to Board. 

As a lay person, the Veteran is competent to report what comes to him through his senses and these observations "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  However, in such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Board finds the Veteran lacks the medical training and expertise to provide a complex medical opinion concerning the etiology of his current basal cell carcinoma and melanoma.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Board further finds the Veteran did not complain of or seek treatment for any symptoms related to sun exposure, sun burns, or other related symptoms during his military service.  The Veteran's STRs, both from his foreign and domestic service, do not reflect any complaints of symptoms of sun burns or skin cancer.  The Board finds there was additionally no diagnosis for any skin cancers, including basal cell carcinomas or melanomas, during the Veteran's active duty service.   While the Board acknowledges the Veteran's entrance examination noted the presence of acne on his chest, there was no evidence of any chronic residual skin disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  Notably, the Veteran's May 1968 separation exam made no mention of any continued acne or reported any evidence of residual sunburns or blistering.  Therefore, the Board finds there is no evidence of an in-service occurrence of the Veteran's basal cell carcinomas or melanomas.  

Post-service, the first allegation or treatment for the Veteran's current basal cell skin carcinoma and melanoma did not occur until more than 30 years following his separation from military service.  As noted above, the Veteran's initial diagnosis for his current disability did not occur until May 2000.  The Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Specifically, the Board finds the lack of diagnosis and treatment for basal cell skin carcinoma and melanoma establishes the Veteran did not experience continuous symptoms following his separation from active duty service.  As such, it follows that there is no basis to award service connection for this disorder based on chronicity in service or continuous symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  

Furthermore, as there is no evidence within the Veteran's STRs of an in-service manifestation of symptoms, and the Veteran's own lay statements do no assert any symptoms of skin cancer for many years after, the Board finds the Veteran does not meet the criteria for service connection for a chronic disease.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As noted above, some diseases are chronic, per se, such as malignant tumors, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  However, the Veteran's lay statements, his STRs, and private medical records do not establish that the Veteran experienced any symptoms within a year of his separation from active duty service.  Therefore, the Veteran does not meet the requirements for presumptive service connection of a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  

The remaining determination the Board must make is whether there is a causal link between the Veteran's military exposure and his current diagnosis for basal cell skin carcinomas and melanomas.  The Board notes that the record contains two medical nexus opinions.  In reviewing these opinions, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  That being said, the Board will now discuss the strengths and shortcomings of the available medical opinion evidence.  

The Veteran was afforded a VA examination in November 2013.  Following an examination of the Veteran and a review of his medical files, the examiner concluded he could not opine, without resorting to speculation, whether the Veteran's basal cell carcinoma and melanoma were due to or related to herbicide exposure.  See November 2013 VA Examination.  In formulating this response, the examiner conceded the Veteran's MOS would have exposed him to sun.  However, the examiner noted the Veteran's STRs did not document any evidence that the Veteran ever complained of or sought treatment for sunburns or related symptoms.  In addition to the lack of an in-service occurrence, the examiner explained any opinion as to a nexus would be speculative because the examiner could not determine the effect of the Veteran's childhood sun exposure.  Furthermore, the examiner cited to the passage of over 30 years between the Veteran's military separation and his first diagnosis, explaining a determination of the effect of sun exposure during this time could also not be measured. 

A conclusion that an etiology opinion is not possible without resort to speculation is a medical opinion and may be relied upon by the Board if the examiner explains the basis for such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board finds that the November 2013 VA examination and opinion explains that the Veteran's current diagnosis could have numerous plausible origins.  Specifically, the VA examiner explained any etiology opinion would be speculative because there was no accurate way to account for the sun exposure and sun damage the Veteran sustained at various stages of his life.  In this regard, the Board notes the Veteran's medical records show he continued to suffer from sunburns following his separation from military service.  For example, in June 2005, the Veteran's private physician reported the Veteran sustained a "bad sunburn" on his ear last week.  This physical examination further reports that the Veteran said he was "trying to be better about covering up while in the sun."  Earlier treatment records also note the Veteran admitted to "heavy sun exposure" in his youth and that he has a family history of basal cell carcinoma.  See January 2005 Examination Report.  

Given these factors, the Board finds the November 2013 VA medical examination and opinion is probative evidence entitled to some weight.  Specifically, the Board finds this opinion highlights the numerous intervening causes involved in the Veteran's current diagnosis.  As the VA examiner explained, there would be no way to determine whether the Veteran's two years of military service is the sole cause of his current diagnosis.  Reaching this conclusion would be wholly speculative, as it would ignore the Veteran's 18 years of sun exposure preceding service, and the over 30 years of sun exposure between his separation and initial diagnosis.  Moreover, the Board notes that if the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation).  
The record contains one additional medical opinion.  In March 2016, the Board requested an expert medical opinion from a VHA dermatologist.  See March 2016 Board VHA Request Letter and May 2016 VHA Medical Opinion Letter.  In the response, the VHA medical expert opined the Veteran's current diagnosis of basal cell carcinoma and melanoma "cannot [be] scientifically" linked to the Veteran's time in service and sun exposure therein.  Moreover, the VHA medical expert reported that the types of malignancies the Veteran has been diagnosed with are "predominantly related to cumulative lifetime exposure" to sunlight.  As such, the Veteran's "sun exposure while in service [was] just a small fraction of his lifetime" exposure and could not therefore be scientifically linked to his current diagnosis.  The VHA medical examiner further opined that while sunburns in childhood have "a potential causal role in melanomas" sunburns sustained during adulthood "have not been casually associated with melanoma incidence."  

The Board finds the opinion of this May 2016 VHA expert to be probative and entitled to substantial weight.  Specifically, the VHA medical expert reviewed the Veteran's claims file and provided a reasoned medical explanation as to the etiology of the Veteran's current diagnosis of basal cell carcinoma and melanoma.  The VHA examiner explained that there was no way to scientifically link the Veteran's current disease to his military service, and therefore it was not causally related to his military service.  Additionally, the VHA medical expert cited to medical literature which showed no causal relationship between sun exposure and severe sunburns in adulthood and the development of melanomas.  Furthermore, as this medical opinion considered the Veteran's medical record, including lay assertions, and was supported by a clear rationale, the Board finds this examination is entitled to great probative weight. 

Therefore, the Board has reviewed all the medical evidence of record, but finds no probative evidence establishes a causal link between the Veteran's military service and his current diagnosis for basal cell carcinoma and melanoma.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection of his basal cell carcinoma and melanoma, on either a direct or presumptive basis.  As the evidence is against the Veteran's claim, there is no reasonable doubt to resolve in his favor.  Therefore, the Veteran's claim for service connection must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for basal cell skin carcinoma and melanoma, including as due to exposure to Agent Orange, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


